Citation Nr: 1639355	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-41 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for traumatic brain injury residuals, including post-concussive headaches.   
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1994 to May 1994; from November 1994 to August 10, 1997; and from November 2009 to April 2012, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans' Affairs (VA).

As explained in the remand below, the Veteran's claim for increase for residuals of TBI is being remanded pursuant to a grant of equitable relief by the Secretary.  

Consequently, it is subject to immediate action by the Board.  

Under general guidelines, the other two claims that are part of this appeal would not be subject to an immediate Board decision.  Rather, these claims would be decided according to when the underlying appeal was docketed.  38 U.S.C.A. § 7107.  However, the Board does retain some discretion to deviate from these general guidelines.  See e.g. Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  

In this case, the Board has determined that the best of course of action is to issue an allowance of the additional claim for service connection for dental disability and to add the claim for service connection for left ear hearing loss to the existing remand.  The Board believes that this course of action better serves the interests of efficiency and fairness and does not harm the interest of timeliness, as the award of service connection will be conferred to the Veteran more rapidly; the issues that must be returned to agency of original jurisdiction can be combined into one remand; and the Board will not have to expend subsequent time issuing a second decision in relation to this appeal.      

The issues of entitlement to a rating in excess of 10 percent for traumatic brain injury residuals, including post-concussive headaches, and entitlement to service connection for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran had several front teeth damaged in an improvised explosive device (IED) explosion and to date, the lost masticatory surface has not been fully restored by suitable prostheses.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for dental disability with assignment of a 10 percent but no higher rating have been met.  38 U.S.C.A.
 §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, Diagnostic Code 9913 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran sustained a dental fracture and mild traumatic brain injury as a result of on IED blast on Easter Sunday 2010 in Mehtar Lam, Afghanistan.  

At his September 2015 hearing, he noted that one tooth was actually knocked out and a number of other teeth sustained significant damage.  As a result, when he left the theater and returned to Fort Drum, New York, the dental clinic there recommended that he have all six of his front teeth restored with veneers.  The Veteran noted that he was grateful for these restoration efforts but the veneers are very expensive to repair and that he had already chipped one, requiring him to pay out of pocket to get it repaired.  Tri-Care records confirm that the Veteran had porcelain veneers placed on upper teeth 6 through 11 in December 2010. 

Under current VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, including conditions of the mandible, maxilla, ramus, condyloid process, coronoid process, hard palate, and loss of teeth due to loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under Diagnostic Code 9913.  38 C.F.R. § 4.150.  Under that code, a noncompensable rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and the loss of masticatory surface cannot be restored by a suitable prosthesis.  38 C.F.R. §  4.150.  

In this case, the Veteran did suffer loss of teeth due to loss of substance of the body of the maxilla or mandible as the loss occurred as a result of trauma from the IED, rather than as a result of periodontal disease.  Also, the Board finds that the tooth loss is essentially equivalent to the loss of all upper anterior teeth as it appears that most all of these teeth were damaged from the IED blast to the point that restoration attempts through the placement of porcelain veneers were required.  Additionally, the evidence indicates that to date, these restoration attempts have not been fully suitable as the veneers have been subject to chipping, thus resulting in some level of continuation of loss of masticatory surface.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board is awarding service connection for the Veteran's dental disability (i.e. damage to upper anterior teeth) and assigning a 10 percent rating by analogy to loss of all upper anterior teeth where loss of masticatory surface is not restorable by suitable prosthesis.  A rating in excess of 10 percent is not warranted as no greater amount of loss of masticatory surface is present and no other type of dental damage that might warrant a rating in excess of 10 percent has been shown.   See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.    

In cases such as this, the Board would normally issue a decision on the underlying question of service connection and would not proceed to assign a disability rating.  However, under the controlling regulations, the award of this compensable, 10 percent rating may allow the Veteran to receive "any dental treatment necessary to maintain oral health and masticatory function."  38 C.F.R. § 17.161(a).   

The authorization of actual dental treatment to an individual Veteran is provided by the Veteran's Health Administration.  See 38 C.F.R. § 17.161, paragraph preceding subsection (a).  Consequently, the Board cannot guarantee that the award of 10 percent service-connected compensation in this case will provide the Veteran with all the future dental treatment he might require for the teeth in question.  However, the Board is hopeful that it may allow him to access at least some such assistance should the need arise.  

ORDER

Service connection for dental disability, to include damage to teeth 6 through 11 due to IED explosion, and with assignment of a 10 percent disability rating, is granted subject to the regulations governing the payment of monetary awards.
    

REMAND

VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3.D.2.j. 

As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding this issue in order to schedule the appellant for a new examination. See 38 U.S.C.A. § 7107(f)(2) (2015).  

In regard to the claim for service connection for left ear hearing loss, the Board notes that a January 2012 VA audiological evaluation showed some level of hearing loss in both ears.  However, the Veteran was only shown to have a hearing loss disability by VA standards in his right ear.  Accordingly, to date, service connection for right ear hearing loss has been granted but service connection for left ear hearing loss has been denied.  See 38 C.F.R. § 3.385.  

Given that it has been nearly 5 years since the Veteran has received a VA audiological evaluation and given that this case must be remanded anyway, on remand, the Veteran should also be afforded a current VA audiological evaluation to determine whether he currently has hearing loss disability by VA standards in his left ear.  

Prior to arranging for the above examinations, the AOJ should update the claims file with any recent records of evaluation or treatment for status post TBI or for hearing loss disability.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should appropriately update the record with any available, more recent records of treatment or evaluation of the Veteran's residuals of TBI and hearing loss, not already associated with the claims file.



2.  Schedule the Veteran for a VA audiological evaluation.  All indicated tests should be performed.  The examiner should specifically determine whether the Veteran has a hearing loss disability by VA standards in his left ear.  

3.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon).  Given that the Veteran's residuals of TBI have included headaches, the Board recommends that the Veteran be seen by a neurologist or neurosurgeon, if one of these practitioners is available.  Also perform any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief and the state of the evidence of record, including referral to any additional specialists, if necessary.    

4.  Readjudicate the claims.  If either is not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


